Citation Nr: 1410944	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  09-06 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a right knee disability, claimed as secondary to service-connected left total knee arthroplasty.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel





INTRODUCTION

The Veteran served on active duty from November 1970 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the Veteran's claim.

In a March 2012 Board decision, the claim was remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denial in an October 2012 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran contends that he is entitled to service connection for a right knee disability.  Specifically, he asserts that he is diagnosed as having degenerative joint disease (DJD) of the right knee, which has been caused or aggravated by his service-connected left total knee arthroplasty.

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2013); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The evidence of record demonstrates that the Veteran has a current diagnosis of DJD of the right knee.  Additionally, it is undisputed that his left knee disability is service connected.

Pursuant to the March 2012 Board Remand, the Veteran was afforded a VA examination with medical opinion in March 2012 to address his right knee claim.  The examiner confirmed a diagnosis of DJD of the right knee and concluded, "[t]he claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition."  The examiner provided detailed rationale in support of this conclusion.

Critically, however, the examiner did not provide a conclusion regarding the question of whether the Veteran's currently diagnosed DJD of the right knee was aggravated by his service-connected left knee disability.

As such, this claim unfortunately presents certain medical questions that cannot be answered by the Board.  Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  The Board therefore concludes that an additional VA medical opinion is necessary to address the currently diagnosed DJD of the right knee-specifically, whether the right knee disability was aggravated by his service-connected left knee disability.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim); see also Colvin v. Derwinski, 1 Vet. App. 191 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

On remand, ongoing medical records should be also obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).


Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of any outstanding treatment for a right knee disability that the Veteran may have received.  The Board is particularly interested in records of treatment that the Veteran may have received at any VA facility since June 2012.  All such available documents should be associated with the claims file.

2.  Then, refer the VA claims file to an examiner with appropriate expertise in order to address the Veteran's right knee disability claim.  The Veteran does not need to be examined.  The examiner is requested to review the claims file in its entirety including the recently obtained VA treatment records.  The examiner should then provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the current right knee disability, to include DJD, had its clinical onset during the Veteran's active duty or is otherwise related to such service.  The examiner should also address whether it is at least as likely as not (i.e., at least a 50 percent probability) that the right knee disability, to include DJD, was caused or aggravated (permanently worsened beyond natural progression) by the Veteran's service-connected disabilities to include by his service-connected left total knee arthroplasty.

A rationale should be given for all opinions and conclusions expressed.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

3.  Then, readjudicate the issue of service connection for a right knee disability, to include as secondary to the service-connected left knee disability.  If a benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

